Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-16-00149-CR

                                        Jose Roberto OBREGON,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                       From the 49th Judicial District Court, Webb County, Texas
                                   Trial Court No. 2013CR0781-D1
                              Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 15, 2016

DISMISSED

           Jose Roberto Obregon entered into a plea bargain with the State. The clerk’s record establishes

the punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2). The record also appears to support the

trial court’s certification that Obregon does not have a right to appeal. See Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine

whether trial court’s certification is accurate).
                                                                                      04-16-00149-CR


       On April 8, 2016, we ordered Obregon to show cause why the appeal should not be dismissed

under Rule 25.2(d) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 25.2(d) (requiring

us to must dismiss an appeal “if a certification that shows the defendant has the right of appeal has

not been made part of the record.”). On April 29, 2016, we granted Obregon’s motion for an

extension of time to obtain an amended certification. We advised him that this appeal would be

dismissed unless an amended certification showing he had the right to appeal was made part of the

appellate record by May 29, 2016. No such amended certification has been made part of the

appellate record. We must therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-